OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS

                            AUSTIN




Honorable L. 2. Heron
county Attorney
Llmeetone county
Groesbeok, Texas

Dear Sir:




                                            opinion request     of
recent    date and                          as follows:
                                               0. R. No, 231,


                                      onera court of
                                      and election.
                               rise me your opinion a8
                             . 0. R. 231 in'effootuating
                           purpose of plaoing into lmle-
                         ts Bill MO. 2217"




bilL does not beoome effsotite  nntll ninety daga after the
adjournment of the Legislature,  even though it contains en
emerganog clause, betxiuae the House falled  to pass said bill
*       .
                                                                            r’-.   42i


    Honorable    L. L. Oeren,   page #a




    by a reoorded vote.   Article       3, Seotlon 39, Constitution     of
    Texas; Popham Y. Patterson,        51 S. W. (2d) 080.

              H. Cr R. No. 231, which proposes to put into imme-
    diate etieot    9. 8. 221, was paaaed by the Senate on June 12,
    1941, by the following    vote?  Yeas 123, Naya 0.  This reso-
    lution waa paosed by the Senate on June 20, 1941, by the
    following   voter   Yeas 28, Naps 0, and approved by the Cover-
    nor of Texas July 23, 1941.
                &ticLe  3, Seotion 30 of ths Conetitution  of Texas,
    provides     that *No law shall be passed exoept by bill.”
               Article   3, Seotlon   39 of the Constitution    of Texas,
    reads    as follows;
             *No law paaeed by the S@.slature,   eroept the
        2 general appropriation aot, shall ta’ks erfeat or
        ’ go into foroe until ninety days after the adjourn-
          ment of the session at whioh it ma enaoteb, un-




                In 25 Rawle C. L. ‘781, NO find    the following   language:
                “The general rule ia that a joint or conourrent
            resolution,    adopted by the legislature,      will not
            have the force or &feet of a law where the con-
            stitution,    under whloh the legislative      body oper-
            ates, requires    the enaotment of all lawa to be fn
            some prescribed     form other than by resok&.ion.      Under
            a constitutional     provision  that no law shall be paaa-
            ed exoept by bill,      a mere resolution   is not a oom-
            petent method of expreeoing      the legislative    will,  if
            that expression     Is intended to have the force of law
            and bind others than the members of the Rouse or
            Houses adopting it.       The requlraments or the Con-
            stitution    are not met by that method of legislation.
                                                                          .-.
                                                                                422

Honorable    2. L. Geren,   page #3




       Nothlog beoomss law simply and solely beoauae men
       who possess the legislative   power will that it shall
       be, unleao they expr8sa their determination   to that
       effeot  in the mode appointed by the instruxmnt whloh
       lnvesta them with power, and under all the forms
       which t&t instrument has rendered essential.”

Also  Bee Southern Pao. Go. V. W. T. Yeadows & Uo., 129 S.W.
170, holding that thr effective    date of an Aot whioh has been
approved by the exeautlve    and hao already tslsen effeat oannot
be postponed by a joint resolution.       Reversed on other points,
140 S.W. 227, and Conley Y. United Daughters of Confederacy,
164 S.W. 24, distlngulshing    a resolution    from a law.
          Baaed on the foregoing,   it is the opinion of this
department that H. 0. W. 231 do88 not p&a08 Into Immediate
effect   S. B. 221.   The rquirements    of the Constitution  are
not met by this nu,th$ of legislation.        The Aot itself  must
be passed in the form which the Constitution      has rendered
essential   - that is, by a two-thirds    vote of all the members
elected to each Eouee, and said vote to be tak8n by yeas and
nays.
           Therefore,    S. B. 22% does not beoome effeotivs      until
ninety    days after    the adjourmant  of the Legislature.


                                           Very   truly   yours
                                       ATTORKBY GEITEIUL OF T-




 CCB-8